DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10 2018 119 712.8 08/14/2018, filed on 8/14/2018.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 2/11/2021 has been considered.
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 2/12/2021.  The amendment has been placed of record in the file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 Claim(s) 1-14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tennant et al. (US 2006/0138313 A1) [hereinafter Tennant].
As to claims 1, 2, Tennant teaches a device for conducting radiation comprising an absorption element (2, Figs.1-6) characterized in that the absorption element has a varying chemical composition along its extension, which composition is characterized by a material gradient in order to vary the energetic position of an absorption edge along the extension of the absorption element (paragraphs 0027-0032; note the compositional grating and progressively decreasing bandgap energy of the medium).
As to claim 3, Tennant teaches all as applied to claim 1, and in addition teaches that the absorption element is arranged on a substrate (4, Figs 1-3).
As to claim 4, Tennant teaches all as applied to claim 1, and in addition teaches that the absorption element comprises a material which is a binary, ternary, or quaternary semiconductor alloy (paragraph 0042, Figs.1-2).
As to claim 5, Tennant teaches all as applied to claim 1, and in addition teaches that the material gradient along the extension of the absorption element is varied in a monotonously rising or falling manner (Figs. 2, 5), wherein the material gradient preferably shows a linear or square dependency on the position along the extension of the absorption element (paragraph 0012).
As to claim 6, Tennant teaches all as applied to claim 1, and in addition teaches that the material gradient is formed by varying the proportions of the alloy components of a semiconductor alloy along the extension of the absorption element [Figs. 2, 5; paragraph 0042).
As to claim 7, Tennant teaches all as applied to claim 1, and in addition teaches that the absorption element comprises a semiconductor alloy of the general form AxB1-x, wherein A and B each represent alloy components and x is the proportion of A in the semiconductor alloy, which is varied along the extension of the absorption element (paragraph 0028).
As to claim 9, Tennant teaches all as applied to claim 1, and in addition teaches that a cladding layer (layer between substrate 4 and medium portion 6a) is present between the substrate and the absorption element.
As to claim 10, Tennant teaches all as applied to claim 1, and in addition teaches that the absorption element is adapted to absorb the radiation along the extension of the device to differing degrees depending on the wavelength of the radiation (paragraphs 0027-0028).
As to claim 11, Tennant teaches all as applied to claim 1, and in addition teaches that the absorption element has a length in a range from 50 um to 20 mm, preferably in a range from 100 um to 10 mm (paragraph 0029).
As to claim 12, Tennant teaches all as applied to claim 1, and in addition teaches that a material of the absorption element is selected from a group comprising materials (paragraph 0026).
As to claim 13, Tennant teaches all as applied to claim 1, and in addition teaches that a number of N photodetectors are provided along the device, which detectors are in their totality adapted to detect a varying absorption of the radiation by the absorption element along the extension of the device (16, Fig.3; paragraph 0034).
As to claim 14, Tennant teaches all as applied to claim 1, and in addition teaches that the photodetector arrangement comprises a data processing device which is adapted to determine the spectrum of the radiation based on the photocurrents measured by the photodetectors (paragraph 0048).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tennant.
As to claim 8, teaches all as applied to claims 1, teaches except said detection range. However, Examiner takes Official Notice that said limitations is well known in optical apparatus.
It would have been obvious to one of ordinary skill in the art to provide optical detection of said detection range in order enhance resolution.
Allowable Subject Matter
 Claim 15 is/are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for spatially resolved spectral analysis, comprising the following steps: provision of a waveguide, wherein the waveguide comprises an absorption element and the absorption element has a varying chemical composition along its extension, which composition is characterized by a material gradient in order to vary the energetic position of an absorption edge along the extension of the absorption element, absorption of radiation portions by the absorption element depending on the chemical composition of the absorption element and properties of the radiation, wherein charge carriers are released in the absorption element due to the absorption, detection of the released charge carriers by a photodetector arrangement, wherein a number of N photodetectors are arranged along the waveguide, in combination with the rest of the limitations of the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Zandian (US 2019/0072432 A1) teaches a device for conducting radiation comprising an absorption element characterized in that the absorption element has a varying chemical composition along its extension, which composition is characterized by a material gradient in order to vary the energetic position of an absorption edge along the extension of the absorption element (abstract, paragraphs 0014-0020; Figs.1-4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886